DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-10, 12, 16-19, 22-23, 25-31, 33, 40-44, 46-58 are pending; claims 2, 5, 29, 31 are withdrawn.
This action is Final.
Applicant is reminded that this application is subject to the requirements under the filed petition request for PPH status as a petition was filed on 1/5/2018 and granted on 2/21/2018.

Information Disclosure Statement
The information disclosure statement filed 7/1/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the document is not in English, there is no direction to a search report on record that cited the document, there is no English abstract, and the drawings themselves do not establish relevance. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 54 is objected to because of the following informalities:  claim 54 limitations appear incomplete as a whereby clause has no further explanation in the limitation “guiding the user through a predetermined breathing procedure with feedback for altering a breathing pattern by the user when detecting the physiological signal until a breathing goal is achieved whereby the user; and further prompting the user by the controller to cease altering the breathing pattern”. Based on the similar amendment made to claim 49, it appears the limitations should be amended to flow together and it is suggested to amend as desired to make the limitations clearer  the intended meaning.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 55, 57-58 the limitations “wherein the prompting” renders the claim indefinite in view of the amendments to claim 54 which the claims depend. Claim 54 has been amended to recite “guiding…a breathing procedure…and further prompting…to cease the breathing pattern”. Based on these amendments, claims 55, 57-58 are further limiting the prompting process, but it appears these limitations should actually be further limiting the “guiding” limitation and not the prompting limitation. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
The dependent claims are rejection for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-7, 9-10, 12, 16-19, 22-23, 25-28, 30, 33, 40-44, 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
synchronize pressure oscillations in the airway pressure received from the first sensor with heartbeats received from the first sensor or the second sensor or pressure data corresponding to a rough airway pressure and
gate curves of the pressure oscillations in the airway pressure to a timing of the heartbeats
These claim limitations fall within the identified groupings of abstract ideas:

Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

These limitations are related to data determinations of collected data including evaluating the data by synchronizing and gating or identifying a section of one data by using the other synchronized data. These claims find similarity to those found to be abstract ideas in Court decisions. For example, these concepts are similar to concepts of abstract ideas recognized by the courts: Collecting and comparing known information (Classen); Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC); Diagnosing an abnormal condition by performing clinical tests and thinking about the results (Grams); Obtaining and comparing intangible data (CyberSource); Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial); Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; SAP America)); Organizing and manipulating information through mathematical correlations (Digitech). The concept of the recited steps above is not meaningfully different than those abstract concepts found by the courts to be abstract ideas.
This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are: a mouthpiece section and an opening section defining one or more airway lumens therethrough; a first sensor in fluid communication with the one or more airway lumens and configured to detect an airway pressure when the user inhales or exhales through the one or more airway lumens; a second sensor positioned upon a hand-piece for contact against a portion of a user and configured to detect a physiological signal from the user; and a controller. These claimed features are directed to structures needed for pre-solution data gathering steps, and claiming generic computer structures to achieve the identified exceptions. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are: a mouthpiece section and an opening section defining one or more airway lumens therethrough; a first sensor in fluid communication with the one or more airway lumens and configured to detect an airway pressure when the user inhales or exhales through the one or more airway lumens; a second sensor positioned upon a hand-piece for contact against a portion of a user and configured to detect a physiological signal from the user; and a controller. Such limitations related to structures of the sensors and airflow lumens are necessary to gather the physiological data. Such limitations are recognized by the courts as routine data gathering in order to generate the data and thus, do not add a meaningful limitation as it would be routinely used by those of ordinary skill in the art in order to apply the exception. For example, Silber (US 2014/0155764) teaches these conventional structures (see Figures 3a+. see also Watson et al. US 2010/0331716 Figure 11; Ralfs US 2009/0007916 Figure 3; Ujhazy et al. US 2006/0084877 Figure 1; Belalcazar US 6,832,113 Figure 1; Lichter et al. US 6,159,147 Figure 4; Siu et al. US 2017/0209074 Figure 7, Doyle et al. US 2013/0025597 Figure 1).  The controller structures are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The additional limitations recited in the dependent claims are merely directed to the abstract idea, i.e. further mental processes or additional mathematical concepts, or provide further conventional structures. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea. Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 9-10, 18-19, 22, 25-28, 30, 33, 43, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (Doyle, US 2013/0025597).
Regarding claim 1, Doyle teaches a system having an airway device, comprising: a mouthpiece section and an opening section defining one or more airway lumens therethrough (see Figure 1); a first sensor in fluid communication with the one or more airway lumens and configured to detect an airway pressure when a user inhales or exhales through the one or more airway lumens (see Figure 1, [0042] element 41 one or more sensors); a second sensor positioned upon a hand-piece for contact against a portion of the user and configured to detect a physiological signal from the user (see entire document, especially Figure 1 element 48 structures reads on a hand-piece as they can be handled by a user and detect physiological signals by optical components when placed in contact with the skin of a user) ; and a controller in communication with the first and second sensors (see Figure 1 controller 50), wherein the controller is programmed to synchronize pressure oscillations in the airway pressure received from the first sensor with heartbeats received from the first sensor or the second sensor or pressure data corresponding to a rough airway pressure (see entire document, interpreted as functions of data monitored together: see [0052]  In one embodiment, the correlation module 55 identifies potential cardiogenic artifacts and attempts to correlate the potential cardiogenic artifacts with the pulse rate of the patient 24.), and wherein the controller is further programmed to gate curves of the pressure oscillations in the airway pressure to a timing of the heartbeats (see entire document, especially [0014] reasonably reads on the verification process and subsequent actions, [0052] If the correlation module 55 determines that the pulse rate of the patient 24 correlates with potential cardiogenic artifacts, the correlation module 55 designates these potential cardiogenic artifacts as verified cardiogenic artifacts, [0054]-[0056]).
Regarding claim 3, Doyle teaches the first sensor is configured to detect cardiogenic oscillations in the airway pressure (see entire document, especially Figure 1, [0007]).
Regarding claim 4, Doyle teaches wherein the controller is programmed to synchronize the pressure oscillations within the airway pressure with a systolic pulse data or a diastolic pulse data detected from the physiological signal (see entire document, especially Figure 1 and [0034] as the physiological signals produced via either ECG or photoplethysmograms of oximeter devices inherently have both systolic and diastolic phases being monitored with the pressure oscillations when such signals occur in the monitoring of heart beat).
Regarding claim 6, Doyle teaches wherein the second sensor comprises a pulse oximeter or photoplethysmograph sensor (see entire document, especially Figure 1 oximeter).
Regarding claim 9, Doyle teaches wherein the controller is further programmed to sense the airway pressure during exhalation from the user and to determine whether the airway pressure is within a predetermined range (see entire document, especially [0043]-[0047]). 
 Regarding claim 10, Doyle teaches wherein the controller is further programmed to detect a resulting exhalation from the user (see entire document, especially [0043]-[0047]).
Regarding claim 12, Doyle teaches the controller is programmed and configured to indicate via a display to the user whether the resulting exhalation is within a predetermined pressure range (see entire document, especially [0058]-[0059]).
Regarding claim 16, Doyle teaches wherein the controller is further programmed and configured to provide a feedback via a display to the user relating to parameters of the resulting exhalation (see entire document, especially [0058]-[0059]).
Regarding claims 18-19, Doyle teaches the controller is further programmed and configured to provide a prompt via a display to the user to change a physical position of the user, wherein the physical position comprises a supine or sitting position. (see entire document, especially Figure 1 display, [0058] suggestions. The specific feedback is printed matter as there is no functional relationship forming such feedback in relations to any other claimed features, merely providing such feedback convening meaning to a user. See MPEP 2111 “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.”). 
Regarding claim 22, Doyle teaches a restrictor which restricts airflow through the one or more airway lumens (see entire document, especially [0030], [0038] valves).
Regarding claim 25, Doyle teaches a third sensor in fluid communication with the one or more airway lumens and configured to detect the rough airway pressure through the one or more airway lumens (see [0042] element 41 one or more sensors, [0031]-[0033], [0042], [0045]).
Regarding claim 26, Doyle teaches a method of correlating physiologic parameters, comprising: detecting via a first sensor an airway pressure of a user while inhaling or exhaling through one or more airway lumens of a respiration device having a mouthpiece section and an opening section (see Figure 1, [0042] element 41 one or more sensors); detecting via a second sensor positioned upon a hand-piece of the respiration device a physiological signal sensed from the user in contact with the second sensor (see entire document, especially Figure 1 element 48 structures reads on a hand-piece as they can be handled by a user and detect physiological signals by optical components when placed in contact with the skin of a user); detecting heartbeats via the first sensor or second sensor (see entire document, especially Figure 1 oximeter detects heart beats, [0031], [0034]); synchronizing via a controller (see Figure 1 controller 50) pressure oscillations in the airway pressure received from the first sensor with a timing of heartbeats received from the first sensor or the second sensor or pressure data corresponding to a rough airway pressure  (see entire document, interpreted as functions of data monitored together: see [0052]  In one embodiment, the correlation module 55 identifies potential cardiogenic artifacts and attempts to correlate the potential cardiogenic artifacts with the pulse rate of the patient 24.); and gating curves of the pressure oscillations in the airway pressure to the timing of heartbeats (see entire document, especially [0014] reasonably reads on the verification process and subsequent actions, [0052] If the correlation module 55 determines that the pulse rate of the patient 24 correlates with potential cardiogenic artifacts, the correlation module 55 designates these potential cardiogenic artifacts as verified cardiogenic artifacts, [0054]-[0056]).
Regarding claim 27, Doyle teaches wherein detecting via the first sensor comprises detecting cardiogenic oscillations in the airway pressure (see entire document, especially Figure 1, [0007]).
Regarding claim 28, Doyle teaches synchronizing via the controller comprises synchronizing the pressure oscillations with a timing of a systolic pulse data or a diastolic pulse data detected from the physiological signal (see entire document, especially Figure 1 and [0034] as the physiological signals produced via either ECG or photoplethysmograms of oximeter devices inherently have both systolic and diastolic phases being monitored with the pressure oscillations when such signals occur in the monitoring of heart beat).
Regarding claim 30, Doyle teaches detecting via a second sensor comprises detecting via a pulse oximeter or photoplethysmograph (see entire document, especially Figure 1 oximeter).
Regarding claim 33, Doyle teaches wherein detecting via the first sensor comprises detecting the exhaling from the user and determining whether the airway pressure is within a predetermined range (see entire document, especially [0043]-[0047]). 
Regarding claim 43, Doyle teaches further comprising restricting airflow through the one or more airway lumens of the respiration device prior to synchronizing via the controller (see entire document, especially [0030], [0038] valves).
Regarding claim 46, Doyle teaches detecting via a third sensor in fluid communication with the one or more airway lumens the rough airway pressure through the one or more airway lumens (see [0042] element 41 one or more sensors, [0031]-[0033], [0042], [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 17, 40 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597) as applied to claims 1, 26 above, and further in view of Kayyali et al. (Kayyali, US 8,545,416) .
Regarding claim 7, Doyle teaches the sensor for measuring heartbeats may be any sensor known (see [0034], [0039]), but does not directly teach wherein the second sensor is positioned upon a surface of the hand-piece such that the second sensor is configured to contact a hand or finger of the user.
Kayyali teaches a similar system to monitor breath of a patient and suggests usage of oximeter sensing including monitoring such signals at a finger or forehead which reasonably teaches the limitations wherein the second sensor is positioned upon a surface of the hand-piece such that the second sensor is configured to contact a hand or finger of the user (see entire document, especially Figure 8-9, col. 14 line 61-col. 15 line 17, col. 17 line52-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a finger oximeter in order to measure parameters of the blood while monitoring breathing.
Regarding claim 17, the limitations are met by Doyle, except the limitations of further comprising a server located remotely from the device, wherein the device is in communication with the server is not directly taught. 
Kayyali teaches a similar system to monitor breath of a patient and suggests usage of transmitting data to a server and reasonably reads on the limitations further comprising a server located remotely from the device, wherein the device is in communication with the server (see entire document, especially col. 37 lines 51-61 The envisioned remote monitoring application may allow for multiple remote monitoring locations anywhere in the world. Remote data collection to monitoring station configurations may include, but are not limited to one-to-one, one-to-many, many-to-one, or many-to-many. The envisioned system may include a central server, or group of servers that can collect data from one or more remote sites and offer delivery to multiple viewing clients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a server to collect data from many patients at many locations.
Regarding claim 40, the limitations are met by Doyle, except the limitations of further comprising transmitting information from the respiration device to a server located remotely from the respiration device is not directly taught. 
Kayyali teaches a similar system to monitor breath of a patient and suggests usage of transmitting data to a server and reasonably reads on the limitations further comprising transmitting information from the respiration device to a server located remotely from the respiration device (see entire document, especially col. 37 lines 51-61 The envisioned remote monitoring application may allow for multiple remote monitoring locations anywhere in the world. Remote data collection to monitoring station configurations may include, but are not limited to one-to-one, one-to-many, many-to-one, or many-to-many. The envisioned system may include a central server, or group of servers that can collect data from one or more remote sites and offer delivery to multiple viewing clients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a server to collect data from many patients at many locations.

Claims 23, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597) as applied to claims 1 and 26 above, and further in view of Watson et al. (Watson, US 2010/0331716).
Regarding claim 23, the limitations are met by Doyle, except the limitation of wherein the controller comprises a smartphone in communication with the first and second sensors is not directly taught.
Watson teaches a similar system for monitoring breathing signals in conjunction with photoplethysmograph (PPG) sensors, including acquiring data from both spirometry sensors and PPG to be processed at a processor, and teaches that the processor can be included with many different display devices including mobile phone which reasonably teaches the limitations wherein the controller comprises a smartphone in communication with the first and second sensors (see entire document, especially Figure 4, [0081] Processor 412 may be coupled to output 414. Output 414 may be any suitable output device such as, for example, one or more medical devices (e.g., a medical monitor that displays various physiological parameters, a medical alarm, or any other suitable medical device that either displays physiological parameters or uses the output of processor 412 as an input), one or more display devices (e.g., monitor, PDA, mobile phone, any other suitable display device, or any combination thereof), one or more audio devices, one or more memory devices (e.g., hard disk drive, flash memory, RAM, optical disk, any other suitable memory device, or any combination thereof), one or more printing devices, any other suitable output device, or any combination thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a phone to view processed data. Lastly, the usage of a smart phone as an alternative to any simple mobile phone was a well-known alternative in the art before the effective filing date of the claimed invention (OFFICIAL NOTICE).
Regarding claim 44, the limitations are met by Doyle, except the limitation of further comprising transmitting information between the respiration device and a smartphone in communication with the first and second sensors is not directly taught.
Watson teaches a similar system for monitoring breathing signals in conjunction with photoplethysmograph (PPG) sensors, including acquiring data from both spirometry sensors and PPG to be processed at a processor, and teaches that the processor can be included with many different display devices including mobile phone which reasonably teaches the limitations further comprising transmitting information between the respiration device and a smartphone in communication with the first and second sensors (see entire document, especially Figure 4, [0081] Processor 412 may be coupled to output 414. Output 414 may be any suitable output device such as, for example, one or more medical devices (e.g., a medical monitor that displays various physiological parameters, a medical alarm, or any other suitable medical device that either displays physiological parameters or uses the output of processor 412 as an input), one or more display devices (e.g., monitor, PDA, mobile phone, any other suitable display device, or any combination thereof), one or more audio devices, one or more memory devices (e.g., hard disk drive, flash memory, RAM, optical disk, any other suitable memory device, or any combination thereof), one or more printing devices, any other suitable output device, or any combination thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a phone to view processed data. Lastly, the usage of a smart phone as an alternative to any simple mobile phone was a well-known alternative in the art before the effective filing date of the claimed invention (OFFICIAL NOTICE).

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597) as applied to claim 26 above, and further in view of Doelling et al. (Doelling, US 2011/0295083).
Regarding claim 41, the limitations are met by Doyle except the limitation of further comprising prompting the user to change a physical position of the user is not directly taught.
Doelling teaches a similar system which monitors breathing during sleep and teaches the usages of prompts to adjust positioning when certain conditions are met to allow for better sleep which reasonably reads on the limitations further comprising prompting the user to change a physical position of the user (see entire document, especially [0069], [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of prompting a user to adjust positioning in order to allow for the best possible sleep positions (see [0074] of Doelling).
Regarding claim 42, the limitations are met by Doyle in view of Doelling, where Doelling teaches wherein the physical position comprises a supine or sitting position (see entire document, especially Figures where patient sleeping is clearly supine potion when being prompted).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597)  as applied to claims 1 and 26 above, and further in view of Martin et al. (Martin, US 2008/0066753).
Regarding claim 47 the limitations are met by Doyle, except the limitations of wherein the curves of the pressure oscillations are gated to the timing of the heartbeats by determining a length of the heartbeats in order to isolate oscillations for identifying changes in the cardiogenic oscillations as an indicator of patient health are not directly taught (it is noted that the limitations following “in order to” are intended results or uses of the claimed functions).
Martin teaches a similar system which measures cardiogenic information, pulse period which reasonably reads on length of heartbeat, and uses this period information to with the pressure oscillations to determine a transit time which is used for patient diagnosis and reasonably reads on the claimed features of wherein the curves of the pressure oscillations are gated to the timing of the heartbeats by determining a length of the heartbeats in order to isolate oscillations for identifying changes in the cardiogenic oscillations as an indicator of patient health (see entire document, especially Figures 3-3a, [0066]-[0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using the verified cardiogenic pressure curve data with oximetry pulse periods in order to determine transit times to assess further patient health status based on changes in the features.
Regarding claim 48, the limitations are met by Doyle, except the limitations of wherein gating curves of the pressure oscillations comprises determining a length of the heartbeats in order to isolate cardiogenic oscillations for identifying changes in the cardiogenic oscillations as an indicator of patient health is not directly taught (it is noted that the limitations following “in order to” are intended results or uses of the claimed functions).
Martin teaches a similar system which measures cardiogenic information, pulse period which reasonably reads on length of heartbeat, and uses this period information with the pressure oscillations to determine a transit time which is used for patient diagnosis and reasonably reads on the claimed features of wherein gating curves of the pressure oscillations comprises determining a length of the heartbeats in order to isolate cardiogenic oscillations for identifying changes in the cardiogenic oscillations as an indicator of patient health (see entire document, especially Figures 3-3a, [0066]-[0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using the verified cardiogenic pressure curve data with oximetry pulse periods in order to determine transit times to assess further patient health status based on changes in the features.

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597)  as applied to claim 1 above, and further in view of Hillsman (US 6,273,088) and Kimm et al. (Kimm, US 2015/0034082).
Regarding claim 49, Doyle teaches wherein the second sensor is configured to detect the physiological signal from the user relating to a heartbeat (see [0034], [0039]), and teaches that any of the measured data may be displayed (see [0058]-[0059]), but does not directly teach the limitations of wherein the controller is further programmed to generate curves of the pressure oscillations based on the airway pressure detected via the first sensor and gate the curves of the pressure oscillations in the airway pressure to a timing of the heartbeats, wherein the controller is further programmed to guide the user through a predetermined breathing procedure with feedback for altering a breathing pattern by the user when detecting the physiological signal until a breathing goal is achieved whereby the user is further prompted by the controller to cease altering the breathing pattern is not directly taught.
Hillsman teaches a similar system, and teaches that for weaning a patient from a ventilator the usage of prompted respiration therapy sessions which reasonably read on the limitations the controller is further programmed to guide the user through a predetermined breathing procedure with feedback for altering a breathing pattern by the user when detecting the physiological signal until a breathing goal is achieved whereby the user is further prompted by the controller to cease altering the breathing pattern (see entire document, especially abstract, Figures 2-6, col. 3-5. The prompting provided by the controller including biofeedback of the active breathing patterns, which includes the inspiration and expiration periods, and cessation of breathing patterns after the last breath as after expiration on display is a ceasing of controlled breathing parameter at the end of a weaning trial, which is the goal of such guiding being obtained/achieved and reasonably reads on  a prompt to cease the breathing pattern in one form; and a prompt of cessation by the controller additionally occurs when failure of weaning trial occurs, i.e. the goal to complete is not fully achieved or achievable and standard ventilation is reintroduced, whether preceded by alarm or not, the controller prompts (cause or bring about) the cessation of the weaning breathing pattern and signals to the ventilator to assist breathing as well as alarms which is a prompt to the patient to cease the weaning trial and end the trial controlled breathing in a second form). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including visual breathing prompts to a user in order to allow for better training of respiratory muscles in a ventilator weaning patient.
Kimm teaches a similar system for ventilation with numerous sensors, wherein any parameter being measured can be displayed as a curve and heart related data synchronized with ventilation related parameters with a common time axis, which when modifying Doyle reasonably teaches the claimed functions of the controller is further programmed to generate curves of the pressure oscillations based on the airway pressure detected via the first sensor and gate the curves of the pressure oscillations in the airway pressure to a timing of the heartbeats (see entire document, especially Figure 8, Figure 9 selects devices to integrate, Figure 10, [0006], [0032], [0077], [0081], [0084]-[0089], [0163], [0192], [0194], [0224]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of displaying time synchronized data curves of patient measured variable in order to allow a physician to monitor the changes over time and adjust patient ventilation as necessary to correct any adverse conditions.
Regarding claim 50, the limitations are met by Doyle in view of Hillsman and Kimm, where Hillsman teaches wherein the controller is programmed to prompt the user to exhale at a consistent pressure as shown by the indicator (see entire document, especially Figure 3B).
Regarding claim 51, the limitations are met by Doyle in view of Hillsman and Kimm, where Hillsman teaches wherein the controller is programmed to prompt the user to exhale at the consistent pressure for a predetermined period of time (see entire document, especially Figure 3B).
Regarding claim 52, the limitations are met by Doyle in view of Hillsman and Kimm, where Hillsman teaches wherein the controller is programmed to prompt the user to exhale with an open throat at a consistent pressure as shown by the indicator (see entire document, especially Figure 3B, open throat necessary to breathe the indicated prompting pattern).

Claims 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597)  as applied to claim 26 above, and further in view of Hillsman (US 6,273,088).
Regarding claim 54, Doyle teaches wherein the physiological signal sensed from the user relates to a heartbeat (see [0034], [0039]), and teaches that any of the measured data may be displayed (see [0058]-[0059]), but does not directly teach the limitations of guiding the user through a predetermined breathing procedure with feedback for altering a breathing pattern by the user when detecting the physiological signal until a breathing goal is achieved whereby the user; and further prompting the user by the controller to cease altering the breathing pattern is not directly taught.
Hillsman teaches a similar system, and teaches that for weaning a patient from a ventilator the usage of prompted respiration therapy sessions which reasonably read on the limitations guiding the user through a predetermined breathing procedure with feedback for altering a breathing pattern by the user when detecting the physiological signal until a breathing goal is achieved whereby the user; and further prompting the user by the controller to cease altering the breathing pattern (see entire document, especially abstract, Figures 2-6, col. 3-5. The prompting provided by the controller including biofeedback of the active breathing patterns, which includes the inspiration and expiration periods, and cessation of breathing patterns after the last breath as after expiration on display is a ceasing of controlled breathing parameter at the end of a weaning trial, which is the goal of such guiding being obtained/achieved and reasonably reads on  a prompt to cease the breathing pattern in one form; and a prompt of cessation by the controller additionally occurs when failure of weaning trial occurs, i.e. the goal to complete is not fully achieved or achievable and standard ventilation is reintroduced, whether preceded by alarm or not, the controller prompts (cause or bring about) the cessation of the weaning breathing pattern and signals to the ventilator to assist breathing as well as alarms which is a prompt to the patient to cease the weaning trial and end the trial controlled breathing in a second form). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including visual breathing prompts to a user in order to allow for better training of respiratory muscles in a ventilator weaning patient.
Regarding claim 55, the limitations are met by Doyle in view of Hillsman, where Hillsman teaches wherein prompting the user comprises prompting the user to exhale at a consistent pressure as shown by the indicator (see entire document, especially Figure 3B).
Regarding claim 56, the limitations are met by Doyle in view of Hillsman, where Hillsman teaches prompting the user to exhale at the consistent pressure for a predetermined period of time (see entire document, especially Figure 3B).
Regarding claim 57, the limitations are met by Doyle in view of Hillsman, where Hillsman teaches wherein prompting the user comprises prompting the user to exhale with an open throat at a consistent pressure as shown by the indicator (see entire document, especially Figure 3B, open throat necessary to breath the indicated prompting pattern).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597) in view of Hillsman (US 6,273,088) and Kimm et al. (Kimm, US 2015/0034082) as applied to claim 49 above, and further in view of Gilmore et al. (Gilmore, US 5,931,160) and Arkush (US 2015/0258370).
Regarding claim 53, the limitations are met by Doyle in view of Hillsman and Kimm, except the limitation of wherein the controller is programmed to prompt the user to perform a modified Valsalva maneuver for a predetermined period of time is not directly taught.
Gilmore teaches a similar system that monitors both spontaneous and controlled breaths, and includes an adjustable resistance that can be set for user as desired (see entire document, especially Figures 2, 5, 10, 12, col. 10 lines 45-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an adjustable resistance value component in a ventilation system in order to allow for controlled airflow resistances.
Arkush teaches a similar system to monitor breathing, and teaches techniques for training breathing/respiration muscles (see entire document, especially abstract), that such breathing techniques are relevant for patient weening from ventilators (see entire document, especially [0021]), and the ability to prompt performance of modified Valsalva (interpreted as controlled resistance against expired air; see entire document, especially [0009], [0010], [0035], [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique of controlled expiration resistance to improve similar devices in the same way in order to improve breathing/respiration muscle training to be used in a patient being weaned from a ventilator.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (Doyle, US 2013/0025597) in view of Hillsman (US 6,273,088) as applied to claim 54 above, and further in view of Gilmore et al. (Gilmore, US 5,931,160) and Arkush (US 2015/0258370).
Regarding claim 58, the limitations are met by Doyle in view of Hillsman, except the limitation of wherein prompting the user comprises prompting the user to perform a modified Valsalva maneuver for a predetermined period of time is not directly taught.
Gilmore teaches a similar system that monitors both spontaneous and controlled breaths, and includes an adjustable resistance that can be set for user as desired (see entire document, especially Figures 2, 5, 10, 12, col. 10 lines 45-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an adjustable resistance value component in a ventilation system in order to allow for controlled airflow resistances.
Arkush teaches a similar system to monitor breathing, and teaches techniques for training breathing/respiration muscles (see entire document, especially abstract), that such breathing techniques are relevant for patient weening from ventilators (see entire document, especially [0021]), and the ability to prompt performance of modified Valsalva (interpreted as controlled resistance against expired air; see entire document, especially [0009], [0010], [0035], [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique of controlled expiration resistance to improve similar devices in the same way in order to improve breathing/respiration muscle training to be used in a patient being weaned from a ventilator.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 7/1/2022; and IDS filed 7/1/2022.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. As this application is a PPH application, as soon as allowable subject matter is indicated by the office applicant may amend the independent claims as discussed prior. Currently, no new arguments were presented to the independent claims. The rejections are respectfully maintained.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Specifically, regarding Hillsman, applicant argues that Hillsman does not teach the claim limitations purported to teach the limitations as presented in the rejection. Applicant’s main argument appears to be there is no explicit direction (prompt/guide limitation) to the patient for them to breath and cease breathing by the controller. However, the claims are interpreted under a broadest reasonable interpretation (BRI) in light of the specification without reading limitations from the specification into the claims. Under a BRI, the prompting/guiding provided by the controller including biofeedback (e.g. displays, alarms) of the active breathing patterns, which includes the inspiration and expiration periods, and cessation of breathing patterns after the last breath as after expiration on display is a ceasing of controlled breathing parameter at the end of a weaning trial (completing the trial and reaching the end is the breathing goal) and reasonably reads on  a prompt to cease the breathing pattern in one form; and a prompt of cessation by the controller additionally occurs when failure of weaning trial occurs and standard ventilation is reintroduced, whether preceded by alarm or not, the controller prompts (cause or bring about) the cessation of the weaning breathing pattern and signals to the ventilator to assist breathing as well as alarms which is a prompt to the patient to cease the weaning trial and end the trial controlled breathing in a second form. These teachings reasonably read on the amended limitations. The rejections are respectfully maintained as presented above. As discussed previously potentially excluding the mechanically ventilated patient/CPAP embodiments would overcome the rejections of record, but such will require substantial additional consideration/search prior to allowance indication. As this is a PPH application, such amendment cannot be made to the independent claim at this time. It is suggested to amend a dependent claim or add a new claim to recite exclusion limitations of mechanical ventilation as supported by the disclosure as filed to try and move prosecution past the art and interpretations relied upon of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar methods and structures to the disclosure: Silber US 2014/0155764; Ralfs US 2009/0007916; Ujhazy et al. US 2006/0084877; Belalcazar US 6,832,113; Lichter et al. US 6,159,147; Siu et al. US 2017/0209074 (teaches use with smart phones); Roach et al. US 2005/0256419; Huiku US 2006/0074333; Pinter et al. US 2011/0054277; Lynn et al. US 2007/0191697.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791